Jf ottrtlj Court of Sppcate
                                            Antonio,

                                          September 09, 2013


                                      No. 04-I2-00734-CV

                            Florentine Garza d/b/a Tino's Auto Mart,
                                              Appellant


                                                  v.




                                      Ford Motor Company,
                                               Appellee


                              Trial Court Case No. 12-02-50838-CV


                                           ORDER

       The Court has reviewed the record and briefs in ibis appeal and the majority of the judges
have determined that oral argument will not significantly aid it in determining the legal and
factual issues presented in the appeal.    See TEX. R. API'. P. 39.8. Therefore, all requests for oral
argument are denied, and the cause         is advanced lor ON BRIEFS submission on Tuesday,
October 08. 2013. to the following        panel: Chief Justice Slone. Justice Marion, and Justice
Alvarez. All parties will be notified     of the Court's decision in this appeal in accordance with
Tex.R.App.P.48.

       Either party may file a motion requesting the Court in reconsider its determination thai
oral argument will no\. significantly aid [he Court in delennining the legal and factual issues
presented in the appeal. See '['ex. R. APP. P. 39.K. Such a motion should be filed within ten (10)
days from the date of this order.


        It is so ORDERED on Monday. September 09. 2013.



                                                                Catherine Stone. Chief Justice




        IN WITNESS WHEREOF, 1 have hereunto set my hand and a/fixed the seal o/the said
court on this Monday. September 09, 2013.



                                                                              e. Clerk7 '